09‐4483‐cv 
Chowdhury v. Worldtel Bangladesh Holding, Ltd. 
 

                                        In the
              United States Court of Appeals
                          For the Second Circuit
                               ________ 
                                     
                           No. 09‐4483‐cv 
                                     
                   NAYEEM MEHTAB CHOWDHURY, 
                          Plaintiff‐Appellee, 
                                     
                                   v. 
                                     
    WORLDTEL BANGLADESH HOLDING, LTD., AMJAD HOSSAIN KHAN, 
                        Defendants‐Appellants. 
                               ________ 
                                     
           Appeal from the United States District Court 
                for the Eastern District of New York. 
             No. 08‐cv‐1659 ― Brian M. Cogan, Judge. 
                               ________ 
                                     
                         AUGUST TERM 2010 
                                     
                     ARGUED: FEBRUARY 15, 2011 
                     DECIDED: FEBRUARY 10, 2014 
                               ________ 
                                     
        Before: CABRANES, POOLER and CHIN, Circuit Judges. 
                               ________ 



                                                              1 
 
 
       Defendants in this action, an individual corporate officer and 
an affiliated company, appeal from a judgment entered against them 
by  the  United  States  District  Court  for  the  Eastern  District  of  New 
York  (Brian  M.  Cogan,  Judge)  following  a  trial  and  jury  verdict.  
Plaintiff,  a  citizen  of  Bangladesh  and  resident  of  the  United  States, 
instituted  this  suit  alleging  that  defendants  had  directed  a 
paramilitary  unit  of  the  Bangladeshi  national  police  to  detain  and 
torture him in order to force him to turn over his ownership interest 
in a telecommunications company. The jury found defendants liable 
for violations of the Alien Tort Statute (“ATS”), 28 U.S.C. § 1350, and 
the  Torture  Victim  Protection  Act  of  1991  (“TVPA”),  106  Stat.  73, 
note following 28 U.S.C. § 1350. 

       Upon  review,  we  conclude  that:  (1)  pursuant  to  the  Supreme 
Court’s recent decision in Kiobel v. Royal Dutch Petroleum Co., 133 S. 
Ct. 1659 (2013), the conduct giving rise to this action occurred within 
the  territory  of  another  sovereign  and,  therefore,  cannot  form  the 
basis  for  an  action  brought  under  the  ATS;  (2)  the  general  verdict 
rule does not require that the judgment against defendant Khan be 
vacated with respect to plaintiff’s TVPA claim since, on the facts of 
this case, the jury necessarily found Khan liable under that statute in 
returning  a  general  verdict  form;  (3)  plaintiff’s  TVPA  claim  was 
based  on  actionable  torture,  and  was  permissibly  predicated  on 
agency theories of liability; and (4) the District Court did not err in 
allowing  plaintiff  to  testify  at  trial  regarding  certain  statements 
made  to  him  by  foreign  police  agents  while  he  was  in  custody  in 
Bangladesh.  

      Accordingly,  we  REVERSE  the  judgment  insofar  as  its  rests 
on the claim brought under the Alien Tort Statute, we AFFIRM the 
judgment  insofar  as  it  rests  on  the  claim  under  the  Torture  Victim 
Protection Act, and we REMAND the cause to the District Court for 




                                                                             2 
 
such  further  proceedings  as  may  be  appropriate  in  the 
circumstances, including any appropriate adjustment for interest. 

       Judge  Pooler  joins  in  the  judgment  and  opinion  of  the  Court 
and files a separate opinion. 

                                  ________ 

                     J. ERIC CHARLTON (Angela C. Winfield, on the 
                     brief), Hiscock & Barclay, LLP, Syracuse, NY, for 
                     Defendants‐Appellants. 

                     EVAN SARZIN (Karen E. Goldman, on the brief), 
                     Law Offices of Evan Sarzin, P.C., New York, NY, 
                     for Plaintiff‐Appellee. 

                                  ________ 

JOSÉ A. CABRANES, Circuit Judge: 

        Defendants in this action, an individual corporate officer and 
an affiliated company, appeal from a judgment entered against them 
by  the  United  States  District  Court  for  the  Eastern  District  of  New 
York  (Brian  M.  Cogan,  Judge)  following  a  trial  and  jury  verdict. 
Defendants  were  found  liable  for  torture  under  the  Alien  Tort 
Statute (“ATS”), 28 U.S.C. § 1350, and the Torture Victim Protection 
Act of 1991 (“TVPA”), 106 Stat. 73, note following 28 U.S.C. § 1350. 
For  the  reasons  that  follow,  we  reverse  the  judgment  insofar  as  its 
rests  on  the  claim  brought  under  the  Alien  Tort  Statute;  we  affirm 
the  judgment  insofar  as  it  rests  on  the  claim  under  the  Torture 
Victim Protection Act; and we remand the cause to the District Court 




                                                                             3 
 
for  such  further  proceedings  as  may  be  appropriate  in  the 
circumstances, including any appropriate adjustment for interest.1 

                                                          I. BACKGROUND 

                                                     A. Factual Background 

       Plaintiff‐appellee      Nayeem       Mehtab        Chowdhury 
(“Chowdhury”  or  “plaintiff”),  who  is  the  managing  director  of 
WorldTel Bangladesh Ltd. (“WorldTel Ltd”) and a stockholder and 
officer  of  World  Communications  Investments  Inc.  (“WCII”), 
instituted this suit against his former business associate, defendant‐
appellant  Amjad  Hossain  Khan  (“Khan”)  and  one  of  Khan’s 
businesses,  Worldtel  Bangladesh  Holding  Ltd.  (“WBH”).  At  all 
times relevant to this appeal, Chowdhury and Khan were citizens of 
Bangladesh  with  legal  permanent  resident  (“LPR”)  status  in  the 
United States. Prior to the events giving rise to the current dispute, 
two of their businesses—WBH and WCII—jointly controlled a third 
entity,  World  Bangladesh  Ltd  (“WBL”),  with  both  Chowdhury  and 
Khan  serving  as  members  on  its  board  of  directors.  At  trial, 
Chowdhury, who was WBL’s managing director, testified that WBL 
had a 25‐year license to provide a full range of telecommunications 
services in Bangladesh, with projected five‐year profits estimated to 
be “in excess of a hundred million dollars.”  Joint App’x 87. 

       In  2005,  at  Chowdhury’s  initiative,  WBL  issued  new  shares 
and took out additional debt, with the effect of reducing the interest 
that  WBH  (controlled  by  Khan)  had  in  WBL,  from  fifty  percent  to 
less  than  one  percent.  Khan  claims  that  Chowdhury  employed 
improper  corporate  procedures  and  forged  various  signatures, 

                                                            
       1 As a general matter, “[i]nterest shall be allowed on any money judgment in a civil 
case recovered in a district court . . . calculated from the date of the entry of the judgment 
. . . .” 28 U.S.C. § 1961(a). 




                                                                                             4 
 
including Khan’s, in order to effect this change. Khan thereafter filed 
several  official  complaints  against  Chowdhury  in  Bangladesh, 
petitioning  over  17  agencies  and  divisions  of  the  Bangladeshi 
government for an official investigation of Chowdhury’s actions.  

       Khan first complained to the Chief Metropolitan Magistrate in 
Bangladesh  and  to  the  Criminal  Investigative  Department  of  the 
Ministry of Home Affairs, each of which declined to pursue Khan’s 
complaint  after  an  independent  investigation.2  Khan  next  sought 
redress  in  2007  with  the  Directorate  General  of  Forces  Intelligence 
(“DGFI”),  an  intelligence  agency  connected  to  the  military. 
Following  this  complaint,  in  the  summer  of  2007,  Chowdhury  was 
summoned before the DGFI—with Khan present—and detained for 
53  days,  without  charges  and  without  access  to  anyone  outside  his 
room  of  confinement.  Chowdhury  testified  at  trial  that  he  was 
released without any violence against his person during this period 
of detention by the DGFI.  

       However,  Chowdhury  also  testified  that  on  November  5, 
2007, the Rapid Action Battalion (“RAB”), a paramilitary unit of the 
Bangladesh  National  Police  to  which  Khan  had  also  complained, 
arrested  Chowdhury  and  held  him,  without  any  charges,  until 
November  12,  2007.  At  trial,  Chowdhury  stated  that  during  this 
second  period  of  confinement,  from  November  5  to  12,  2007,  the 
RAB tortured him, at Khan’s direction, in order to force him to turn 
over  his  business  interests  in  Bangladesh  to  Khan.  Chowdhury 
further  stated  that,  during  his  confinement  by  the  RAB,  he  was 
blindfolded  and  handcuffed  before  electric  shocks  were  applied  to 
his  thigh  and  arms  through  the  use  of  an  unidentified  prodding 
device. Chowdhury testified that he was then lifted off his feet and 
                                                            
      Khan testified that he personally met with Bangladesh’s Secretary of Home Affairs 
       2

and  complained  to  anybody  he  could  think  of  in  the  government  about  Chowdhury’s 
conduct.  




                                                                                          5 
 
suspended from the prison door by his handcuffs. He also stated in 
trial testimony that his interrogators told him they were acting at the 
behest of “Bahdi[, which is]  a Bangla word for [Khan].” Joint App’x 
137. 

       Chowdhury testified that he was subsequently transferred out 
of the RAB’s custody and into the custody of the Dhaka Central Jail 
for  medical  treatment  stemming  from  injuries  sustained  during  the 
RAB’s  interrogation.  Chowdhury  also  testified  that,  after  the 
medical  treatment,  he  was  held  for  a  further  five  months  in  jail 
before  being  released  without  any  lasting  medical  symptoms  aside 
from continuing nightmares.  

        Chowdhury’s  parents  testified  that  they,  and  other  family 
members,  met  with  Khan  during  Chowdhury’s  detention  by  the 
RAB.  The  circumstances  of  that  meeting  were  disputed  at  trial. 
Chowdhury’s  parents  stated  that  Khan  asked  to  see  them  and  told 
them,  upon  meeting,  that:  (1) Chowdhury  had  been  subjected  to 
electric  shock  interrogation;  (2) Khan  was  present  for  the 
interrogation;  and  (3) Khan  could  make  the  interrogations  stop  if 
Chowdhury  agreed  to  transfer  his  business  interests  to  Khan  and 
leave  Bangladesh  entirely.  Chowdhury’s  parents  testified  that  they 
refused  to  agree  to  these  alleged  demands.  In  contrast,  Khan 
testified  that  Chowdhury’s  parents  requested  the  meeting  and 
subsequently asked him to withdraw the charges he had filed with 
Bangladesh  authorities  against  Chowdhury—which  he  refused  to 
do. Khan also flatly denied seeing Chowdhury during his detention, 
having any influence over his treatment in detention, or offering to 
release Chowdhury if he agreed to transfer his business interests to 
Khan.  There  is  no  dispute  that  Chowdhury  refused  to  transfer  his 
interest in WBL and remains its managing director.   




                                                                          6 
 
                                                       B. Procedural History 

       On  April  22,  2008,  Chowdhury,  WorldTel  Ltd,  and  WCII 
(jointly,  “plaintiffs”)  filed  a  complaint  against  Khan  and  WBH 
(jointly, “defendants”), alleging that Khan subjected Chowdhury to 
torture. On this basis, plaintiffs brought claims under the Alien Tort 
Statute (“ATS”), 28 U.S.C. § 1350, and the Torture Victim Protection 
Act of 1991 (“TVPA”), 106 Stat. 73, note following 28 U.S.C. § 1350, 
seeking monetary damages, punitive damages, and injunctive relief. 
In  pressing  these  claims,  plaintiffs  alleged  that  defendants  directly 
committed  violations  cognizable  under  the  two  statutes,  as  well  as 
aided and abetted Bangladesh authorities in violations of the same. 
Defendants  moved,  pursuant  to  Federal  Rule  of  Civil  Procedure 
12(b)(6), to dismiss the complaint in its entirety for failure to state a 
claim  upon  which  relief  can  be  granted.  Upon  review,  the  District 
Court  dismissed  with  prejudice:  (1)  all  claims  by  the  plaintiff 
corporations;  (2)  Chowdhury’s  aiding  and  abetting  claims  under 
both the ATS and TVPA; and (3) Chowdhury’s TVPA claim against 
WBH.  Chowdhury  v.  WorldTel  Bangladesh  Holding,  Ltd., 588  F.  Supp. 
2d  375,  388 (E.D.N.Y.  2008).    The  District  Court  dismissed 
Chowdhury’s  remaining  claims—those  alleging  that  his 
interrogation  by  the  RAB  constituted  direct  violations  by  Khan  of 
both  certain  customary  international  law  norms  (actionable  in 
federal  court  under  the  ATS)  and  of  the  TVPA—and  granted 
Chowdhury leave to replead. Id. 

     On January 5, 2009, Chowdhury, as the sole plaintiff, filed an 
amended  complaint  alleging  only  that  the  defendants  directly3 
engaged in conduct prohibited, or otherwise made actionable, by the 
ATS and TVPA. Specifically, Chowdhury alleged that Khan caused 

                                                            
       Chowdhury  did  not  re‐file  two  claims  alleging  that  defendants  had  aided  and 
       3

abetted violations under the TVPA and ATS.  




                                                                                            7 
 
the  RAB  to  torture  him  through  “electrical  shocks  and  painful 
shackled  standing”  and  offered  to  prevent  future  torture  in 
exchange for control over WBL.  

       The  parties  then  conducted  discovery,  which  concluded  on 
May  5,  2009.    The  case  proceeded  to  trial  on  August  3,  2009.  The 
jury, on August 4, 2009, returned a general verdict form in favor of 
Chowdhury in which it concluded that Khan and WBH were liable 
for  torture.  It  found  Khan  and  WBH  liable  for  $1.5  million  in 
compensatory  damages  and  Khan  alone  liable  for  $250,000  in 
punitive  damages.  The  jury  further  determined  that  WBH  should 
not be held liable for punitive damages.  

       Following  the  jury’s  verdict,  defendants  brought  a  motion 
pursuant to Federal Rules of Civil Procedure 50(b) and 59(a) seeking 
judgment  as  a  matter  of  law,  or  in  the  alternative,  a  new  trial.  The 
District  Court  denied  the  motion,  concluding  that  the  evidence  at 
trial “was  not  only  legally  sufficient  to  present  the  case  to  the  jury, 
but one sided in plaintiff’s favor.” Chowdhury v. Worldtel Bangladesh 
Holding,  Ltd.,  No.  08  Civ.  1659(BMC),  2009  WL  9053203,  at  *1 
(E.D.N.Y. Sept. 16, 2009). The District Court also noted that the jury 
could  have  reasonably  determined  from  testimony  not  only  that 
Khan had knowledge that Chowdhury was being tortured, but also 
that  the  RAB  was  acting  “at  the  behest  of  [Khan]”  and  that  Khan 
attended  the  torture.4  Id.  Overall,  the  District  Court  concluded  that 
under a theory of agency or conspiracy, “[t]he facts set forth . . . were 
more than sufficient to permit the jury to infer that defendant had a 
deal  with  the  torturers  to  extract  business  concessions  from 
[Chowdhury] by doing what they do best.” Id. 
                                                            
    4 The District Court noted, for instance, that evidence of an email sent from Khan to 

one  of  Chowdhury’s  associates,  after  the  latter’s  arrest  by  the  RAB,  was  “particular[ly] 
damning,”  and  that  Khan’s  explanation  of  the  message  while  testifying  before  the  jury 
“was somewhat shocking.” Chowdhury, 2009 WL 9053203, at *1. 




                                                                                                  8 
 
       In  considering  the  motion,  the  District  Court  also  rejected 
multiple  evidentiary  challenges  by  defendants.  As  relevant  here, 
defendants  contended  that  Chowdhury  should  not  have  been 
allowed  to  testify  regarding  statements  by  RAB  agents  that  they 
were  torturing  him  at  Khan’s  direction.  Id.  at  *2.  In  dismissing  this 
challenge,  the  District  Court  concluded  that  the  statement  was 
properly  admitted  as  the  statement  of  an  agent  or  coconspirator 
because “the jury could reasonably infer that the reason the RAB let 
[Chowdhury]  know  why  they  were  torturing  him  was  to  induce 
surrender  which  would  further  the  aims  of  the  agency  and 
conspiracy.” Id.  

      The  District  Court  entered  judgment  in  favor  of  Chowdhury 
on August 6, 2009, and denied defendants’ motion for judgment as a 
matter of law on September 16, 2009.  

       This  appeal  followed.  After  oral  argument  on  February  15, 
2011, our resolution of the appeal was held in abeyance pending the 
Supreme Court’s review of another ATS case from this Circuit, Kiobel 
v. Royal Dutch Petroleum Co., 621 F.3d 111 (2d Cir. 2010). On October 
17,  2011,  the  Supreme  Court  granted  the  petition  for  a  writ  of 
certiorari in Kiobel to consider whether the law of nations recognizes 
corporate liability. See Kiobel v. Royal Dutch Petroleum Co., 133 S. Ct. 
1659,  1663 (2013)  (“Kiobel”).  Following  oral  argument  on  February 
28, 2012, the Supreme Court, on March 5, 2012, restored the case to 
its calendar for reargument on the additional question of “[w]hether 
and under what circumstances the [ATS] allows courts to recognize 
a cause of action for violations of the law of nations occurring within 
the  territory  of  a  sovereign  other  than  the  United  States.”  Kiobel  v. 
Royal  Dutch  Petroleum,  132  S.  Ct.  1738  (2012)  (order  directing 
supplemental  briefing  and  reargument).  Reargument  was  held  on 
October 1, 2012, and on April 17, 2013, the Supreme Court affirmed 
the  judgment  of  the  Court  of  Appeals,  but  on  different  grounds, 




                                                                               9 
 
holding  that  “the  presumption  against  extraterritoriality  applies  to 
claims  under  the  ATS,”  and  that  “relief  [under  the  ATS]  for 
violations of the law of nations occurring outside the United States is 
barred.”  133  S.  Ct.  at  1669.  The  Kiobel  action  having  concluded,  we 
directed  the  parties  in  the  instant  appeal  to  submit  supplemental 
briefing  on  the  impact,  if  any,  of  the  Supreme  Court’s  decision  in 
Kiobel. We now address their arguments. 

                             II. DISCUSSION 

       On appeal, defendants raise four principal arguments: (1) 
Chowdhury’s ATS claims against both Khan and WBH must be 
dismissed under the Supreme Court’s holding in Kiobel due to their 
extraterritorial nature; (2) under the general verdict rule, 
Chowdhury’s TVPA claim against Khan must also be dismissed; (3) 
Chowdhury’s TVPA claim ought to be dismissed because the 
underlying conduct was extraterritorial and did not constitute 
actionable torture, and because the claim was predicated on 
improper agency theories of liability; and (4) Chowdhury’s 
testimony regarding the RAB’s statements constituted hearsay 
under Federal Rule of Evidence 801 and was improperly admitted 
because it was unfairly prejudicial. We consider these arguments in 
turn. 

                         A. Standards of Review 

       We  review  de  novo  a  denial  of  a  motion  for  judgment  as  a 
matter  of  law.  See  Highland  Capital  Mgmt.  LP  v.  Schneider,  607  F.3d 
322,  326 (2d  Cir.  2010).  “In  undertaking  this  review,  we  view  the 
evidence  in  the  light  most  favorable  to  the  party  against  which  the 
motion  was  made  .  .  .  [and]  draw[ ]  all  reasonable  inferences 
regarding the weight of the evidence and the credibility of witnesses 
in favor of the non‐movant . . . .” Id. (citations and internal quotation 




                                                                            10 
 
marks  omitted).  We  review  a  district  court’s  denial  of  a  Rule  59 
motion  for  a  new  trial  for  abuse  of  discretion.  See  United  States  v. 
Rigas, 583 F.3d 108, 125 (2d Cir. 2009); see also In re Sims, 534 F.3d 117, 
132  (2d  Cir.  2008)  (explaining  that  the  term  of  art  “abuse  of 
discretion”  includes  errors  of law,  clearly  erroneous  assessments  of 
the  evidence,  or  decisions  “that  cannot  be  located  within  the  range 
of  permissible  decisions”  (internal  quotation  marks  omitted)).  We 
explain the relevant standard of review regarding Khan’s challenge 
to the admission of out‐of‐court statements in our discussion of that 
issue.  

                                                               B. ATS Claims 

       Defendants first argue that the judgment entered against them 
pursuant  to  the  ATS  must  be  reversed  in  light  of  the  Supreme 
Court’s  recent  ruling  in  Kiobel.  The  unique  history  and  purpose  of 
the ATS has been described at length by the Supreme Court, by the 
lower courts, and by scholars, and need not be reiterated here.5 The 
ATS  provides  “original  jurisdiction”  in  the  federal  district  courts 
over  “any  civil  action  by  an  alien  for  a  tort  only,  committed  in 
violation  of  the  law  of  nations  or  a  treaty  of  the  United  States.”  28 
U.S.C.  §  1350.  In  Sosa  v.  Alvarez‐Machain,  542  U.S.  692,  712  (2004) 
(“Sosa”),  the  Supreme  Court  recognized  that  “the  ATS  is  a 
jurisdictional  statute  creating  no  new  causes  of  action,”  but  that  it 
indicates Congressional intent that “the common law would provide 
a  cause  of  action  for  [a]  modest  number  of  international  law 

                                                            
       See, e.g., Kiobel, 133 S. Ct. at 1663; Sosa v. Alvarez‐Machain, 542 U.S. 692, 712 (2004); 
       5

Kiobel, 621 F.3d at 115; Filartiga v. Pena‐Irala, 630 F.2d 876, 887 (2d Cir. 1980); IIT v. Vencap, 
Ltd., 519 F.2d 1001, 1015 (2d Cir. 1975) (Friendly, J.) (“This old but little used section is a 
kind of legal Lohengrin . . . no one seems to know whence it came.”), abrogated on other 
grounds by Morrison v. Nat’l Austl. Bank Ltd., 130 S. Ct. 2869 (2010); Anthony J. Bellia Jr. & 
Bradford  R.  Clark,  The  Alien  Tort  Statute  and  the  Law  of  Nations,  78  U.  CHI.  L.  REV.  445 
(2011); Curtis A. Bradley, The Alien Tort Statute and Article III, 42 VA J. INT’L L. 587 (2002). 




                                                                                                      11 
 
violations” based on a “norm of international character accepted by 
the civilized world and defined with a specificity comparable to the 
features  of  the  18th‐century  paradigms”  familiar  to  those  who 
enacted  the  statute.  Sosa,  542  U.S.  at  724‐25;  see  also  id.  at  731  n.19 
(explaining  that  the  ATS,  although  a  grant  of  jurisdiction,  “carries 
with it an opportunity to develop common law”). 

       While  this  appeal  was  pending,  the  Supreme  Court  in  Kiobel 
further  clarified  the  scope  of  the  ATS  by  holding  that  “the 
presumption  against  extraterritoriality  applies  to  claims  under  the 
ATS,”  and  concluding  that “relief  [under  the  ATS]  for  violations  of 
the  law  of  nations  occurring  outside  the  United  States  is  barred.”  
133 S. Ct. at 1669 (citing Morrison v. Nat’l Australia Bank Ltd., 130 S. 
Ct. 2869, 2883 (2010)). Writing for the Court, the Chief Justice further 
noted that “all the relevant conduct [in Kiobel] took place outside the 
United  States,”  and  therefore  the  plaintiffs’  “case  seeking  relief  for 
violations of the law of nations occurring outside the United States is 
barred.” Id.  

        Applying  the  holding  of  Kiobel  to  the  facts  of  this  case,  we 
conclude  that,  pursuant  to  the  rule  enunciated  by  the  Supreme 
Court, there is no legally sufficient basis to support the jury’s verdict 
with respect to plaintiff’s claim under the ATS. As described in Part 
I,  ante,  “all  the  relevant  conduct”  set  forth  in  plaintiff’s  complaint 
occurred  in  Bangladesh,  Kiobel,  133  S.  Ct.  at  1669,  and  therefore 
plaintiff’s  claim  brought  under  the  ATS  is  “barred,”6  id;  see  also 
                                                            
       Plaintiff’s claims under the ATS against WBH encounter a second obstacle as well: 
       6

the  Supreme Court’s  decision  in  Kiobel  did  not  disturb  the  precedent  of  this  Circuit,  see 
Kiobel, 621 F.3d at 145, aff’d on other grounds by 133 S. Ct. at 1669, that corporate liability is 
not  presently  recognized  under  customary  international  law  and  thus  is  not  currently 
actionable under the ATS. See Baraket v. Holder, 632 F.3d 56, 59 (2d Cir. 2011) (“‘A decision 
of a panel of this Court is binding unless and until it is overruled by the Court en banc or 
by the Supreme Court.’” (quoting S & R Co. of Kingston v. Latona Trucking, Inc., 159 F.3d 
80, 83 (2d Cir. 1998)). We also note that Chowdhury’s amended complaint did not state a 




                                                                                                   12 
 
Balintulo v. Daimler AG, 727 F.3d 174, 189‐90 (2d Cir. 2013) (“[C]laims 
under the ATS cannot be brought for violations of the law of nations 
occurring  within  the  territory  of  a  sovereign  other  than  the  United 
States  .  .  .  .  [I]f  all  the  relevant  conduct  occurred  abroad,  that  is 
simply  the  end  of  the  matter  under  Kiobel.”).  Accordingly,  the 
judgment  must  be  reversed  insofar  as  it  rests  on  plaintiff’s  claims 
under the ATS. 

                                                             C. TVPA Claim 

                                                   i.  General Verdict Rule 

        Second,  defendants  argue  that  it  is  impossible  to  know 
whether the jury found in favor of plaintiff on the basis of an ATS or 
TVPA  theory  of  liability.  As  a  consequence,  defendants  contend,  if 
the ATS claim must be vacated then the judgment must be vacated 
in its entirety and the cause remanded for a new trial. 

       The  Supreme  Court  decades  ago  announced  the  so‐called 
general verdict rule, that “a new trial will be required” where “there 
is no way to know that [an] invalid claim . . . . was not the sole basis 
for [a] verdict.” United N.Y. & N.J. Sandy Hook Pilots Ass’n v. Halecki, 
358  U.S.  613,  619  (1959);  see  also  Sunkist  Growers,  Inc.  v.  Winckler  & 
Smith  Citrus  Prods.  Co.,  370  U.S.  19,  30  (1962);  Tire  Eng’g  & 
Distribution,  LLC  v.  Shandong  Linglong  Rubber  Co., 682  F.3d  292, 
313 (4th Cir. 2012) (“The Supreme Court has recognized that when a 
jury issues a general verdict on multiple theories of liability and one 
of those theories is overturned on appeal, the entire verdict falls.”).  



                                                                                                                                                                  
TVPA  claim  against  WBH.  See  Mohamad  v.  Palestinian  Authority, 132  S.  Ct.  1702, 
1710 (2012) (holding that “Congress did not extend liability to organizations” under the 
TVPA).  




                                                                                                                                                            13 
 
       Numerous subsequent courts, however, “have engrafted a . . . 
harmless  error  gloss  onto  the  basic  principle.”  Muth  v.  Ford  Motor 
Co., 461 F.3d 557, 564 (5th Cir. 2006). So it is that we have recognized, 
in this context, that “[h]armless error arises when we are sufficiently 
confident that the verdict was not influenced by an error in the jury 
charge.” Bruneau v. S. Kortright Cent. Sch. Dist., 163 F.3d 749, 759‐760 
(2d  Cir.  1998),  abrogated  on  other  grounds  by  Fitzgerald  v.  Barnstable 
Sch. Comm., 555 U.S. 246 (2009); see also Tire Eng’g & Distribution, 682 
F.3d at 314; Gillespie v. Sears, Roebuck & Co., 386 F.3d 21, 30 (1st Cir. 
2004) (“[W]e have generously applied the harmless error concept to 
rescue verdicts where we could be reasonably sure that the jury in fact 
relied upon a theory with adequate evidentiary support.”). 

       Applying  a  harmless  error  analysis  to  the  facts  of  the  instant 
case, we have no difficulty in concluding, as we discuss below, that 
there was indeed adequate evidentiary support for a jury to find the 
defendants  liable  for  torture  under  the  TVPA.  Under  the 
straightforward circumstances of this case, plaintiff’s claim brought 
under  the  ATS  and  his  claim  under  the  TVPA  both  stemmed  from 
the  same  alleged  acts  of  torture,  and  Khan  can  point  to  no 
circumstances in which the jury could have found him liable under 
the ATS but not the TVPA. 

     ii. Other Challenges to the TVPA Claim: Extraterritoriality, 
                        Torture, and Agency 
                                    
                           a. Extraterritoriality 
         
        Defendant Khan also raises other challenges to the validity of 
judgment entered against him under plaintiff’s TVPA claim.  All of 
his arguments lack merit.  




                                                                              14 
 
       First,  Khan  asserts  that  the  conduct  underlying  the  TVPA 
claim  here  “do[es]  not  ‘touch  and  concern’  the  United  States,” 
Appellant’s Supp. Letter Br. 4 (quoting Kiobel, 133 S. Ct. at 1669), and 
we  must  therefore  exercise  a  “‘vigilant  door  keeping’  function,”  id. 
(quoting  Sosa,  542  U.S.  at  732‐33),  to  bar  it.  We  find  no  support  in 
Kiobel  or  any  other  authority  for  the  proposition  that  the  territorial 
constraints on common‐law causes of action under the ATS apply to 
the statutory cause of action created by the TVPA. Rather, we must 
conduct  a  separate  statutory  analysis  with  respect  to  the  TVPA  to 
determine  whether  that  statute—not  the  ATS—“‘gives  . . .  clear 
indication  of  an  extraterritorial  application.’”  Kiobel,  133  S. Ct.  at 
1664  (quoting  Morrison,  130  S. Ct.  at  2878).  Under  this  separate 
analysis,  we  conclude  that  the  TVPA,  unlike  the  ATS,  has 
extraterritorial application. 

       Our  analysis  begins  with  the  text  of  the  statute.  Congress 
created  civil  liability  in  the  TVPA,  inter  alia,  for  torture  and 
extrajudicial  killing  carried  out  by  an  individual  with  “actual  or 
apparent  authority,  or  color  of  law,  of  any  foreign  nation.”  TVPA 
§ 2(a)  (emphasis  supplied).  Although  this  language  could 
conceivably refer to conduct occurring within the United States, the 
provision  is  more  naturally  understood  to  address  primarily 
conduct  occurring  in  the  territory  of  foreign  sovereigns.7  The 
legislative  history  of  the  TVPA  unambiguously  supports  that 
conclusion.  See  S.  Rep.  No.  102–249,  p.  3‐4  (1991)  (“A  state  that 
practices torture and summary execution is not one that adheres to 
the  rule  of  law.  Consequently,  the  Torture  Victim  Protection  Act 
(TVPA) is designed to respond to this situation by providing a civil 

                                                            
    7 Justice Kennedy—one of the five Justices who joined the Kiobel majority opinion—

explicitly  endorsed  the  extraterritorial  reach  of  the  TVPA  in  his  concurring  opinion  in 
Kiobel,  noting  that  the  TVPA  addresses  “human  rights  abuses  committed  abroad.”  Kiobel, 
133 S. Ct. at 1669 (Kennedy, J., concurring) (emphasis added). 




                                                                                                15 
 
cause of action in U.S. courts for torture committed abroad.”); H.R. 
Rep. No.  102–367, pt. 1, p. 4 (1991) (noting Judge Bork’s skepticism 
in Tel‐Oren v. Libyan Arab Republic, 726 F.2d 774 (D.C. Cir. 1984), as to 
whether  “victims  of  torture  committed  in  foreign  nations”  could 
bring  a  cause  of  action  under  the  ATS  absent  an  explicit  grant  of  a 
cause  of  action  and  stating  that  the  “TVPA  would  provide  such  a 
grant”).  Thus,  we  find  no  bar  on  the  basis  of  extraterritoriality  to 
Chowdhury’s TVPA claim.8 

                                                               b. Torture 
        
       Second, Khan argues that the facts presented do not constitute 
torture under the TVPA, because not all police brutality is actionable 
under  the  statute.  It  is  clearly  true,  of  course,  that  not  all  conduct 
falling  under  the  journalistic  and  political  rubric  of  “police 
brutality,”  whether  here  or  abroad,  can  be  described  as  “torture,” 
but a review of the particular facts of this case persuades us that the 
jury could have properly found the conduct presented to constitute 
torture under the TVPA. The TVPA defines torture as 

                     any  act,  directed  against  an  individual  in  the 
              offender’s custody or physical control, by which severe 
              pain  or  suffering  (other  than  pain  or  suffering  arising 
              only  from  or  inherent  in,  or  incidental  to,  lawful 
              sanctions),  whether  physical  or  mental,  is  intentionally 
              inflicted  on  that  individual  for  such  purposes  as 
                                                            
       Although the parties do not raise the issue, we note that our affirmance of plaintiff’s 
       8

TVPA  claim  here  necessarily  recognizes  that  aliens—not  just  American  citizens—may 
bring suit under the TVPA, a conclusion that we have relied upon, but not made explicit, 
in  prior  decisions.  See  Arar  v.  Ashcroft, 532  F.3d  157,  176  n.13 (2d  Cir.  2008)  (observing 
“that past holdings of our Court, as well as those of our sister courts of appeals, strongly 
suggest  that  TVPA  actions  may  in  fact  be  brought  by  non‐U.S.  citizens,”  and  collecting 
authorities),  vacated  and  superseded,  on  other  grounds,  on  rehearing  en  banc,  585  F.3d  559, 
568 (2d Cir. 2009). 




                                                                                                     16 
 
       obtaining  from  that  individual  or  a  third  person 
       information  or  a  confession,  punishing  that  individual 
       for  an  act  that  individual  or  a  third  person  has 
       committed  or  is  suspected  of  having  committed, 
       intimidating  or  coercing  that  individual  or  a  third 
       person,  or  for  any  reason  based  on  discrimination  of 
       any kind. 

       TVPA § 3(b)(1). While “torture [under this definition] does not 
automatically  result  whenever  individuals  in  official  custody  are 
subjected  even  to  direct  physical  assault,”  Price  v.  Socialist  People’s 
Libyan Arab Jamahiriya, 294 F.3d 82, 93 (D.C. Cir. 2002), we conclude 
that  the  term  “torture”  can  apply  to  powerful  electric  shocks 
administered  to  the  body,  when  the  fact‐finder  determines  that  the 
shocks  are  sufficiently  severe.  This  conclusion  is  bolstered  by  the 
numerous  courts  of  appeals  that  have  referred  to  electric  shocks  as 
an instrument of torture. See, e.g., Jean‐Pierre v. U.S. Attorney General, 
500 F.3d 1315, 1324 n.6 (11th Cir. 2007) (noting that electric shock can 
constitute  torture  within  the  meaning  of  the  1984  United  Nations 
Convention  Against  Torture  and  Other  Cruel,  Inhuman  or 
Degrading  Treatment  or  Punishment  (“CAT”),  Dec.  10,  1984,  S. 
Treaty  Doc.  No.  100‐20,  1465  U.N.T.S.  85,  the  multilateral 
international convention upon which the TVPA was based); see also 
Cherichel  v.  Holder,  591  F.3d  1002,  1009,  n.11  (8th  Cir.  2010)  (electric 
shock may rise to the level of torture); Abdel‐Rahman v. Gonzales, 493 
F.3d  444,  448  (4th  Cir.  2007)  (same);  Lhanzom  v.  Gonzales,  430  F.3d 
833, 848 (7th Cir. 2005) (same); United States v. Webster, 392 F.3d 787, 
794 (5th Cir. 2004) (same); Price, 294 F.3d at 92‐93; Zubeda v. Ashcroft, 
333 F.3d 463, 472 (3d Cir. 2003) (same). 

       Additionally,  the  TVPA  contemplates  the  “purposes”  for 
which  torture  might  be  undertaken  by  the  perpetrator,  and 
specifically lists “intimidating or coercing” the victim among them. 




                                                                                17 
 
TVPA  §  3(b)(1).  Here,  defendants  subjected  Chowdhury  to  electric 
shocks  for  the  distinct  purpose  of  coercing  him  to  relinquish  his 
business interests to Khan. 

       In  this  case,  moreover,  the  District Court  took  particular  care 
to instruct the jury on the definition of torture in a manner consistent 
with  the  one  provided  by  the  TVPA,  stating  that  “[t]he  severity 
requirement  is  crucial  in  determining  whether  conduct  is  torture” 
and  that  “an  act  must  be  a  deliberate  and  calculated  act  of  an 
extremely  cruel  and  inhuman  nature  specifically  intended  to  inflict 
excruciating and agonizing physical or mental pain or suffering” in 
order  to  constitute  torture.9  Joint  App’x  213.  Accordingly,  we  find 
that  plaintiff’s  allegations  of  being  subject  to  electric  shock  while 
detained by the RAB were properly actionable as torture under the 
TVPA. 

                                                               c. Agency 
       
      Third,  Khan  claims  that  the  jury’s  verdict  was  predicated  on 
improper  agency  theories  of  liability,  arguing  that  any  brutality  by 
RAB agents was not attributable to him. We disagree. The weight of 
authority makes clear that agency theories of liability are available in 
the context of a TVPA claim. 

       For  a  claim  of  torture  to  be  actionable  under  the  TVPA,  a 
plaintiff must demonstrate, inter alia, that a defendant acted “under 
actual or apparent authority, or color of law, of any foreign nation.” 
TVPA § 2(a). To determine whether a defendant acted under color of 
foreign  law,  we  look  to  “principles  of  agency  law  and  to 
jurisprudence under 42 U.S.C. § 1983.” Kadic v. Karadzic, 70 F.3d 232, 
245  (2d  Cir.  1995).  Under  those  principles,  “[f]or  purposes  of  the 
                                                            
     Indeed, the District Court further instructed the jury, properly, that not all physical 
       9

assaults, instances of police brutality, or excessive force rise to the level of torture.  




                                                                                         18 
 
TVPA,  an  individual  acts  under  color  of  law  . . .  when  he  acts 
together with state officials or with significant state aid.” Khulumani 
v. Barclay Nat. Bank Ltd., 504 F.3d 254, 260 (2d Cir. 2007) (per curiam) 
(internal quotation marks omitted), aff’d for want of a quorum sub nom. 
Am. Isuzu Motors, Inc. v. Ntsebeza, 553 U.S. 1028 (2008); Kadic, 70 F.3d 
at 245 (same); cf. Arar, 585 F.3d at 567‐568 (“[T]o state a claim under 
the  TVPA,  [plaintiff]  must  adequately  allege  that  the  defendants 
possessed power under [foreign] law, and that the offending actions 
. . . derived from an exercise of that power, or that defendants could 
not  have  undertaken  their  culpable  actions  absent  such  power.”). 
Khan,  who  was  found  to  have  conspired  with  state  authorities  in 
Bangladesh,  thus  clearly  acted  under  color  of  law  within  the 
meaning of the TVPA. 

       Agency law, however, does not simply apply to the question 
whether  a  defendant  acts  under  color  of  law;  it  also  can  provide  a 
theory  of  tort  liability  if  a  defendant  did  not  personally  torture  the 
victim.  As  the  Supreme  Court  recently  explained  in  Mohamad  v. 
Palestinian Authority, 132 S. Ct. 1702 (2012), “Congress is understood 
to  legislate  against  a  background  of  common‐law  adjudicatory 
principles,” id. at 1709 (quotation marks omitted), and therefore “the 
TVPA  contemplates liability against  officers  who  do  not  personally 
execute  the  torture  or  extrajudicial  killing,”  id.  (citing  Chavez  v. 
Carranza, 559 F.3d 486 (6th Cir. 2009)).  

       Congress  has  not,  in  other  words,  “specified”  any  “intent” 
that traditional agency principles should not apply under the TVPA. 
Meyer v. Holley, 537 U.S. 280, 287 (2003); see also S. Rep. No. 102‐249, 
at 9 (1991) (noting that “responsibility for torture . . . extends beyond 
the person or persons who actually committed those acts”); Aldana v. 
Del  Monte  Fresh  Produce,  N.A.,  Inc.,  416  F.3d  1242,  1248  (11th  Cir. 
2005) (holding that “the [TVPA] reaches those who ordered, abetted, 
or assisted in the wrongful act”). Accordingly, an individual can be 




                                                                               19 
 
liable  for  “subject[ing]”  the  victim  to  torture  even  if  his  agent 
administers  the  torture,10  see  TVPA  § 2(a)(1),  and  the  District  Court 
did not err in permitting agency theories of liability to be submitted 
to the jury.11 

                              D. Admission of Out‐of‐Court Statements 

      Finally, Khan argues that the District Court erred in allowing 
Chowdhury  to  testify  about  statements  made  by RAB agents  while 
he  was  in  their  custody.  The  District  Court  admitted  these 
statements  as  statements  of  an  agent  or  coconspirator  pursuant  to 



                                                            
        The  District  Court  dismissed  the  aiding‐and‐abetting  claim  against  Khan,  and 
       10

therefore we need not address whether the TVPA recognizes that theory of liability—an 
“ancient criminal law doctrine” that is generally presumed not to apply in civil suits. See 
Cent.  Bank  of  Denver,  N.A.  v.  First  Interstate  Bank  of  Denver,  N.A.,  511  U.S.  164,  181‐82 
(1994); In re Terrorist Attacks on Sept. 11, 2001, 714 F.3d 118, 123 (2d Cir. 2013). 
       Khan raises a number of claims regarding the specific agency theories upon which 
       11

the District Court instructed the jury, all of which lack merit. First, Khan claims that 
“there was no evidence of an agreement” between him and members of the RAB. 
Appellants’ Br. 15. Having conducted a review of the record, we identify no support for 
this argument, and therefore reject it. Second, Khan argues that a ratification theory of 
agency can be used “only with respect to a parent corporation’s liability for a subsidiary’s 
acts.” Appellants’ Br. 18. We perceive no basis in tort law or agency law for Khan’s 
argument, see, e.g., Restatement (Third) of Agency § 7.04 (outlining the bases for liability 
on a ratification theory of agency), and further determine that the ratification theory of 
agency was amply supported by the record evidence in this case. Finally, Khan raises a 
perplexing claim that the District Court’s instruction on willful participation liability was 
“essentially the same as [an instruction] on aiding and abetting,” and since the District 
Court had already dismissed the aiding and abetting claims, it should not have 
instructed the jury on willful participation. Appellants’ Br. 21. Whether someone is a 
“willful participant in joint action with the State or its agents,” however, is the standard 
for determining whether a private actor acts under color of law, see Dennis v. Sparks, 449 
U.S. 24, 27 (1980), and is plainly not, as Khan asserts, merely an alternative instruction on 
an aiding‐and‐abetting theory. Accordingly, we conclude that Khan’s claims regarding 
the agency theories upon which the District Court instructed the jury all lack merit. 




                                                                                                     20 
 
Federal  Rule  of  Evidence  801(d)(2).12  We  review  a  district  court’s 
evidentiary  rulings  for  “abuse  of  discretion.”  United  States  v.  Al 
Kassar, 660 F.3d 108, 123 (2d Cir. 2011); In re Sims, 534 F.3d 117, 132 
(2d  Cir.  2008).  Whether  certain  evidence  is  hearsay  is  generally  a 
question of law that is reviewed de novo, see United States v. Ferguson, 
676 F.3d 260, 285 (2d Cir. 2011), but the admission of evidence under 
Rule 801(d)(2)  is  generally  based  on a district  court’s assessment  of 
whether  the  evidence  is  sufficient  to  trigger  one  of  the  Rule’s  five 
exceptions,  and  therefore  we  generally  review  for  “clear  error”  a 
district  court’s  decision,  pursuant  to  Rule  801(d)(2),  to  admit 
evidence  that  would  otherwise  constitute  hearsay,  see  id.  at  285  & 
285  n.27;  United  States  v.  Coppola,  671  F.3d  220,  246  (2d  Cir.  2012). 
Having  reviewed  the  record  in  light  of  this  standard,  we  find  no 
error, much less clear error, in the District Court’s admission of the 
testimony. Accordingly, we reject defendants’ evidentiary challenge 
substantially for the reasons set forth in the District Court’s ruling of 
August 4, 2009, and in our prior discussion of the sufficiency of the 
evidence with respect to agency liability, see Part II(C)(ii)(c), ante.   



                                                            
     Rule 801(d)(2) provides that a statement is not hearsay if it is offered against “an 
       12

opposing party” and it: 
                  (A)  was  made  by  the  party  in  an  individual  or  representative 
              capacity; 
                      (B) is one the party manifested that it adopted or believed to be true; 
                  (C)  was  made  by  a  person  whom  the  party  authorized  to  make  a 
              statement on the subject; 
                  (D) was made by the  party’s agent or employee on a matter within 
              the scope of that relationship and while it existed; or 
                   (E) was made by the party’s coconspirator during and in furtherance 
              of the conspiracy.  
Fed. R. Evid. 801(d)(2).




                                                                                                 21 
 
                             CONCLUSION 

    We  have  reviewed  all  of  Khan’s  arguments  on  appeal  and 
summarize our holdings as follows: 

       (1) The  conduct  giving  rise  to  this  action  occurred  within  the 
           territory  of  another  sovereign  and,  therefore,  pursuant  to 
           the Supreme Court’s recent decision in Kiobel v. Royal Dutch 
           Petroleum Co., 133 S. Ct. 1659 (2013), cannot form the basis 
           for  an  action  brought  under  the  Alien  Tort  Statute,  28 
           U.S.C. § 1350. 

       (2)  The  general  verdict  rule  does  not  require  that  the 
           judgment  against  defendant  be  vacated  with  respect  to 
           plaintiff’s  claim  under  the  Torture  Victim  Protection  Act, 
           106  Stat.  73,  note  following  28  U.S.C.  § 1350,  because,  on 
           the facts of this case, the jury necessarily found defendant 
           Khan  liable  under  that  statute  in  returning  a  general 
           verdict in favor of plaintiff. 

       (3) Plaintiff’s  claim  under  the  Torture  Victim  Protection  Act 
           was  based  on  actionable  torture,  and  permissibly 
           predicated on agency theories of liability.  

       (4) The District Court did not err in allowing plaintiff to testify 
           at  trial  regarding  certain  statements  made  to  him  by 
           foreign police agents, who were agents or coconspirators of 
           the defendant. 

       For  the  reasons  stated  above,  we  REVERSE  the  judgment  of 
the  District  Court  insofar  as  its  rests  on  claims  brought  under  the 
Alien Tort Statute, and we AFFIRM the judgment insofar as it rests 
on  a  claim  brought  under  the  Torture  Victim  Protection  Act.  We 
REMAND  the  cause  to  the  District  Court  for  such  further 



                                                                            22 
 
proceedings  as  may  be  appropriate  in  the  circumstances,  including 
any appropriate adjustment for interest. 




                                                                       23 
 
 1   ROSEMARY S. POOLER, Circuit Judge, concurring:

 2         I am pleased to concur in the concise and thorough opinion of
 3   this Court. I write separately for the sole purpose of emphasizing the
 4   narrowness of this Court=s disposition with respect to the
 5   implications of Kiobel v. Royal Dutch Petroleum Co., 133 S. Ct. 1659
 6   (2013), for claims brought under the Alien Tort Statute, 28 U.S.C.
 7   ' 1350 (the AATS@). This narrowness is tied to considerations
 8   regarding which claims do not Atouch and concern the territory of the
 9   United States,@ Kiobel, 133 S. Ct. at 1669, and conclusions which are
10   driven by the facts and arguments made in the case before us on
11   appeal.

12                                            I. KIOBEL

13          As our opinion describes, we have held in abeyance decision
14   on this appeal since the case was argued on February 15, 2011. Maj.
15   Op. at [9]. Our resolution of this appeal was held in abeyance
16   pending the resolution of the question of Awhether the law of nations
17   recognizes corporate liability.@ Maj Op. at [9] (citing Kiobel, 133 S. Ct.
18   at 1663). 1 After oral argument on these questions, the Supreme
19   Court ordered reargument on a third question: A>[w]hether and
20   under what circumstances the [ATS] allows courts to recognize a
21   cause of action for violations of the law of nations occurring within
22   the territory of a sovereign other than the United States.=@ Maj Op. at
23   [9] (quoting Kiobel v. Royal Dutch Petroleum Co., 132 S. Ct. 1738 (2012)).




             1  The petition for certiorari that was granted also included the question of
     whether corporate liability under the ATS was a question of subject matter jurisdiction, or
     a merits issue. See Brief for Petitioner at i Kiobel v. Royal Dutch Petroleum Co., 133 S. Ct. 1659
     (2013) (No. 10-1491), 2011 WL 2326721 at *i.




                                                              1
 1          The Supreme Court did not explicitly answer the questions
 2   posed in the first petition for certiorari which caused us to hold
 3   resolution of this appeal in abeyance. 2 Rather, it affirmed the
 4   decision of this Court by requiring reargument on, and then
 5   answering, the third question above, a question the Supreme Court
 6   put before the parties of its own accord. In affirming, the Supreme
 7   Court reasoned that, as a matter of statutory interpretation, the
 8   Aprinciples underlying the presumption against extraterritoriality . . .
 9   constrain courts exercising their power under the ATS.@ Kiobel, 133 S.
10   Ct. at 1665. But as to the question of Awhether@ the ATS allows
11   courts to recognize a cause of action for violations of the law of
12   nations occurring within the territory of a sovereign other than the
13   United States, the answer was an unequivocal AYes.@ Concluding as
14   much is required by the manner in which the Supreme Court
15   answered the question of the Acircumstances@ under which courts
16   might recognize such a cause of action, reasoning as follows:
17   A[W]here the claims [under the ATS] touch and concern the territory
18   of the United States, they must do so with sufficient force to displace
19   the presumption against extraterritorial application.@ Kiobel, 133 S. Ct.
20   at 1669.3 Reasoning that A[o]n [the] facts [in Kiobel], all the relevant

             2 At least one sister circuit has determined that, by not passing on the question of
     corporate liability and by making reference to Amere corporate presence@ in its opinion,
     the Supreme Court established definitively the possibility of corporate liability under the
     ATS. Doe I v. Nestle USA, Inc., 738 F.3d 1048, 1049 (9th Cir. 2013) (citing Kiobel, 133 S. Ct. at
     1669). The relevance of the Supreme Court=s reference to corporate presence for the
     disposition of this case need not be explored here, because as the majority opinion notes,
     and as I agree, Aall of the relevant conduct@ took place in Bangladesh. Maj. Op. at [12]. As
     such, the assertion that Kiobel Adid not disturb the precedent of this Circuit@ with respect to
     corporate liability, Maj. Op. at [12 n.6], is not pertinent to our decision, and thus is dicta.
             3   I note that some of the district courts to have considered the issue have
     apparently split on the import of this language. Compare, e.g., Sexual Minorities Uganda v.
     Lively, --- F. Supp. 2d ---, 2013 WL 4130756, at *15 (D. Mass. Aug. 14, 2013) (AGiven that
     Defendant is a United States citizen living in this country and that the claims against him
     >touch and concern the territory of the United States . . . with sufficient force to displace
     the presumption against extraterritoriality,= a cause of action is appropriate under the


                                                             2
 1   conduct took place outside the United States,@ and further reasoning
 2   Athat mere corporate presence [of a defendant]@ would also not
 3   Asuffice[]@ to displace the presumption against extraterritorial
 4   application of a United States statute, specifically the ATS, the
 5   Supreme Court affirmed our dismissal of plaintiffs= claims in Kiobel.

 6           The affirmance was unanimous, although it drew three
 7   concurrences. Justice Alito, joined by Justice Thomas, concurred Ain
 8   the judgment and join[ed] the opinion of the Court as far as it goes.@
 9   Id. at 1669 (Alito, J., concurring). Specifically, Justice Alito noted that
10   the question of whether claims Atouch and concern the territory of the
11   United States@ was a Aformulation [that] obviously leaves much
12   unanswered.@ Id. Justice Alito would have gone farther, however,
13   and concluded that Aa putative ATS cause of action will fall within
14   the scope of the presumption against extraterritoriality . . . unless the
15   domestic conduct is sufficient to violate an international law norm
16   that satisfies Sosa=s requirements of definiteness and acceptance
17   among civilized nations.@ Id. at 1670. Justice Alito characterized this
18   as a Abroader standard.@ Id.

19          Justice Breyer, joined by Justices Ginsburg, Sotomayor, and
20   Kagan, concurred in the judgment only. Justice Breyer would have
21   reached the disposition of the majority not by invoking the
22   presumption against extraterritoriality, but rather by invoking the
23   Aprinciples and practices of foreign relations law.@ Id. at 1670 (Breyer,
24   J., concurring). As such, Justice Breyer would have concluded that a

     ATS.@ (quoting Kiobel, 133 S. Ct. at 1669)), with Al Shimari v. CACI Intern., Inc., --- F. Supp.
     2d ---, 2013 WL 3229720, at *9 (E.D. Va. June 25, 2013) (noting that APlaintiffs= reading of
     Kiobel [supporting extraterritorial application of the ATS in some circumstances] is a fair
     one,@ because Kiobel=s A>touch and concern= language is textually curious, and may be
     interpreted by some as leaving the proverbial door ajar,@ but nonetheless dismissing
     plaintiffs’ claims). At this writing, one of our sister circuits has seen fit to vacate its prior
     rule on the question of extraterritoriality and remand to the district court for further
     consideration of the issue. Doe v. Exxon Mobil Corp., 527 F. App=x 7 (D.C. Cir. 2013).



                                                             3
 1   federal court could find jurisdiction under the ATS under three
 2   circumstances: A(1) the alleged tort occurs on American soil, (2) the
 3   defendant is an American national, or (3) the defendant=s conduct
 4   substantially and adversely affects an important American national
 5   interest . . . .@ Id. at 1671. Because none of the three conditions were
 6   satisfied in Kiobel, Justice Breyer would have affirmed our dismissal
 7   of the plaintiffs= claims in Kiobel. Justice Kennedy, writing for
 8   himself, concurred in the Court=s opinion. His concurrence, in full, is
 9   as follows:

10                The opinion for the Court is careful to leave open
11         a number of significant questions regarding the reach
12         and interpretation of the Alien Tort Statute. In my view
13         that is the proper disposition. Many serious concerns
14         with respect to human rights abuses committed abroad
15         have already been addressed by Congress in statutes
16         such as the Torture Victims Protection Act of 1991
17         (TVPA), 106 Stat. 73, note following 28 U.S.C. ' 1350,
18         and that class of cases will be determined in the future
19         according to the detailed statutory scheme Congress has
20         enacted. Other cases may arise with allegations of
21         serious violations of international law principles
22         protecting persons, cases covered neither by the TVPA
23         nor by the reasoning and holding of today=s case; and in
24         those disputes the proper implementation of the
25         presumption against extraterritorial application may
26         require some further elaboration and explanation.

27   Id. at 1669 (Kennedy, J., concurring).

28                      II. CHOWDHURY’S CLAIMS

29         Drawing from the principles and reasoning of the Supreme
30   Court in Kiobel, I am convinced that this is not a case covered Aneither

                                               4
 1   by the TVPA nor by the reasoning and holding of@ Kiobel, and thus is
 2   not a case in which Athe proper implementation of the presumption
 3   against extraterritorial application [] require[s] some further
 4   elaboration . . . .@ Id. at 1669 (Kennedy, J., concurring). This is true
 5   for several reasons.

 6          First, as our opinion makes clear, in this case the plaintiff has a
 7   clear avenue of relief available to him in the form of the TVPA. Maj.
 8   Op. at [13-20]. Having pursued this avenue for relief for conduct
 9   outside of the United States, Chowdhury has vindicated the interests
10   which we first identified in the ATS, namely, to hold accountable a
11   torturer, who Ahas become like the pirate and slave trader before him
12   hostis humani generis, an enemy of all mankind.@ Filartiga v.
13   Pena-Irala, 630 F.2d 876, 890 (2d Cir. 1980).

14           Second, our opinion draws on one set of questions explicitly
15   identified by the majority in Kiobel to determine whether a claim
16   sufficiently touches and concerns the United States, by focusing on
17   the conduct of defendants in this case.4 We therefore explain that
18   A>all the relevant conduct=@ set forth in plaintiff=s complaint occurred
19   in Bangladesh.@ Maj. Op. at [12] (quoting Kiobel, 133 S. Ct. at 1669).
20   Further still the complaint alleges not just that all relevant conduct,
21   but that all conduct claimed in this case, occurred in Bangladesh.
22   Finally, there was no evidence adduced at trial to indicate any
23   conduct relevant to Chowdhury=s ATS claim took place in the United
24   States.



             4 We have no cause in this case to focus on the nationality of the defendant, as he
     is a Bangladeshi citizen. The Kiobel Court at least implied that nationality could be
     relevant for determining whether a claim brought under the ATS would Atouch and
     concern@ the territory of the United States, as the Kiobel Court determined that Ait would
     reach too far@ for Amere corporate presence@ to suffice to make out a claim under the
     circumstances in Kiobel. 133 S. Ct. at 1669.



                                                          5
 1          Chowdhury does not seriously contest this factual matter on
 2   appeal. Haphazardly, he avails, A[Khan] maintained his residence
 3   and business in the United States while directing the acts of torture to
 4   be carried out in Bangladesh. He may well have directed some of
 5   those acts from his U.S. residence.@ Pl. Letter Br. at 7, May 10, 2013.
 6   Chowdhury points to no evidentiary basis to support this claim. In
 7   point of fact, trial testimony from Chowdhury=s own mother and
 8   father supported the conclusion that Khan was in Bangladesh at the
 9   time of Chowdhury=s torture. And Khan himself testified, at the time
10   of trial in 2009, that though he had a residence in the United States,
11   he had been living in Bangladesh for four years prior, including
12   during 2007, when the RAB engaged in acts of torture at Khan=s
13   instigation. And of course there is no dispute that Chowdhury=s
14   torture occurred entirely within Bangladeshi holding facilities, at the
15   hands of the RAB, a Bangladeshi force. Thus, the fact that all conduct
16   (both relevant to the ATS claim and otherwise) took place outside the
17   United States renders our case firmly on point with the facts and
18   holding of Kiobel.

19           Third, the distinctions recognized in our opinion today, and
20   which were recognized in Kiobel as well, go to the crux of the
21   presumption against extraterritoriality. As the Supreme Court noted
22   in Morrison v. National Australian Bank Ltd., the mere relevance of the
23   Apresumption . . . is not self-evidently dispositive, but its application
24   requires further analysis.@ 130 S. Ct. 2689, 2884 (2010). In Morrison,
25   further analysis required the Court to examine the Afocus@ of the
26   Securities Exchange Act, and led to the conclusion that the Act would
27   cover situations where Athe purchase or sale [of a covered security] is
28   made in the United States, or involves a security listed on a domestic
29   exchange.@ Id. at 2886. The analogous analytical work of the Supreme
30   Court in Kiobel led it to adopt a rule under the ATS which was
31   Acareful to leave open a number of significant questions regarding
32   [its] reach and interpretation.@ Kiobel, 133 S. Ct. at 1669 (Kennedy, J.,


                                               6
 1   concurring). These questions require courts to answer, at least,
 2   whether the claims Atouch and concern the territory of the United
 3   States.@ Id. at 1669. Because the record establishes that the claims
 4   alleged in this case involve conduct that took place entirely in
 5   Bangladesh, I am convinced that we need not elaborate on what
 6   facts, if alleged or proved, might lead us to conclude that claims
 7   touch and concern the United States. The elaboration of such
 8   Asignificant questions,@ id. at 1669 (Kennedy, J., concurring), is
 9   properly left to a further panel of this Court.

10         With these considerations in mind, I concur.




                                            7